Case: 20-50940     Document: 00515677747         Page: 1     Date Filed: 12/17/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      December 17, 2020
                                  No. 20-50940                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   James Logan Diez,

                                                           Plaintiff—Appellant,

                                       versus

   Google, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:20-CV-495


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          James Logan Diez, appearing pro se and in forma pauperis, sued Google,
   Inc., alleging violations of the Texas Deceptive Trade Practices Act, as well
   as 18 U.S.C. § 2252A(f) (a federal child pornography statute). The district




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50940        Document: 00515677747              Page: 2       Date Filed: 12/17/2020




                                         No. 20-50940


   court dismissed these claims with prejudice pursuant to 28 U.S.C. §
   1915(e)(2)(B). We AFFIRM.
                                               I.
           Plaintiff-appellant James Logan Diez is jailed in Burnet County
   awaiting trial on charges related to child pornography. He brought this pro se
   suit against defendant-appellee, Google, Inc. Diez filed an application to
   proceed before the court below in forma pauperis. Because Diez requested
   permission to proceed without the prepayment of fees, pursuant to 28 U.S.C.
   § 1915(a), the lower court 1 was under a statutory obligation to “dismiss the
   case at any time if the court determine[d] that . . . the action . . . fail[ed] to
   state a claim upon which relief [could] be granted,” 28 U.S.C. §
   1915(e)(2)(B)(ii).
           In this case, the lower court found that Diez failed to state a claim
   under either the Texas Deceptive Trade Practices Act (the “TDTPA”) or
   18 U.S.C. § 2252A(f).
                                               II.
           We review de novo a district court’s dismissal of a complaint both as
   frivolous and as failing to state a claim under 28 U.S.C. §§ 1915(e)(2)(B)(i)
   & (ii). Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009). And, we apply
   the same standard of review applicable to dismissals made pursuant to Fed.



           1
             The district court dismissed Diez’s claims after adopting the magistrate judge’s
   report and recommendation and overruling Diez’s timely objections. We note also that the
   magistrate judge recommended that service upon Google should be withheld pending the
   district court’s decision. Because the district court adopted the recommendations in full,
   the case was dismissed before Google was served. This is apparently common practice for
   lower courts reviewing cases in this posture under 28 U.S.C. §1915. See, e.g., Ariosa v. DPS
   Texas, No. A-13-CV-908-LY, 2013 WL 6628760, at *3 (W.D. Tex. Dec. 16, 2013); Birdow
   v. Allen, No. A-13-CV-709-LY, 2013 WL 4511639, at *1 (W.D. Tex. Aug. 23, 2013).




                                                2
Case: 20-50940      Document: 00515677747           Page: 3     Date Filed: 12/17/2020




                                     No. 20-50940


   R. Civ. P. 12(b)(6). Id. We uphold a dismissal if, “taking the plaintiff’s
   allegations as true, it appears that no relief could be granted based on the
   plaintiff’s alleged facts.” Id. (quoting Harris v. Hegmann, 198 F.3d 153, 156
   (5th Cir. 1999)). Alternatively, a claim may be dismissed as frivolous if “it
   lacks any arguable basis in law or fact.” Id.
                                          III.
          Diez’s original complaint asserts two claims against Google. First, he
   alleges a claim under Tex. Bus. & Comm. Code §§ 17.50(a)(1)(B)(3),
   17.46 (a)(b)(5), (7), (24), the TDTPA. Next, he alleges violations of 18
   U.S.C. § 2252A(f)(1)-(2), a federal child pornography statute. We address
   each in turn.
   A. TDTPA Claims
          To state a TDTPA claim, a plaintiff must allege that: (1) he is a
   consumer; (2) the defendant engaged in false, misleading, or deceptive acts;
   and (3) these acts constituted a producing cause of the consumer’s damages.
   See Tex. Bus. & Comm. Code § 17.46(a); Doe v. Boys Clubs of Greater
   Dall., Inc., 907 S.W.2d 472, 478 (Tex. 1995). Diez’s claim fails from the start
   because he has not alleged that he is a consumer, that is, he has failed to allege
   that he purchased or leased goods or services.
          Specifically, the TDTPA defines “goods” as “tangible chattels or real
   property purchased or leased for use” and “services” as “work, labor, or
   service purchased or leased for use, including services furnished in
   connection with the sale or repair of goods.” Tex. Bus. & Comm. Code
   17.45(1)-(2). So, even liberally construing Diez’s argument on appeal, as we
   must, see Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995), and reading his
   point to be that he is the ultimate consumer, his claim still fails. To be clear,
   “[c]onsumer status depends on the transaction, not the contractual
   relationship between the parties.” See Flenniken v. Longview Bank & Trust




                                           3
Case: 20-50940      Document: 00515677747           Page: 4    Date Filed: 12/17/2020




                                     No. 20-50940


   Co., 661 S.W.2d 705, 707 (Tex. 1983); Ortiz v. Collins, 203 S.W.3d 414, 424
   (Tex. App.—Houston [14th Dist.] 2006, no pet.). By failing to allege the
   purchase or lease of goods or services, Diez has not alleged a transaction that
   would create consumer status.
          Further, Diez’s claim also fails on the third prong regarding “false,
   misleading, or deceptive acts.” Specifically, Diez’s original complaint
   includes nothing more than bare allegations that “Google [p]ublically [sic]
   professes a commitment to providing legal and wholesome content, and had
   a reputation for filtering illegal child pornography from its search results.”
   These threadbare assertions are insufficient to establish that Google engaged
   in “false, misleading, or deceptive acts.” Tex. Bus. & Comm. Code §
   17.46(a); see Ashcroft v. Iqbal, 556 U.S. 662 (2009).
          For these reasons, Diez failed to state a TDTPA claim, and the district
   court properly dismissed it.
   B. Violations of 18 U.S.C. § 2252A
          Diez’s original complaint also alleged that Google’s conduct violates
   18 U.S.C. § 2252A, a child pornography statute. Subsection (f) of § 2252A
   provides a civil remedy for “any person aggrieved by reason of the conduct
   prohibited by the statute.” Diez alleges that he is a person aggrieved by
   Google’s failure to filter out certain images. The district court concluded that
   47 U.S.C. § 230 provides Google with protection from suit and thus held that
   Diez failed to state a claim. We agree.
          The relevant portion of § 230 states: “No provider or user of an
   interactive computer service shall be treated as the publisher or speaker of
   any information provided by another information content provider.” 47
   U.S.C.A. § 230 (c)(1) (West 2018). By its plain text, § 230 creates federal
   immunity to any cause of action that would make internet service providers
   liable for information originating with a third-party user of the service. Doe v.




                                             4
Case: 20-50940        Document: 00515677747             Page: 5      Date Filed: 12/17/2020




                                         No. 20-50940


   MySpace, Inc., 528 F.3d 413, 419 (5th Cir. 2008); Zeran v. Am. Online, Inc.,
   129 F.3d 327, 330 (4th Cir.1997). A majority of federal circuits have
   interpreted § 230 “federal immunity” to be rather broad. See, e.g., Almeida
   v. Amazon.com, Inc., 456 F.3d 1316, 1321 (11th Cir. 2006) (quoting Zeran, 129
   F.3d at 330). This is so, particularly, where there is no evidence that the
   defendant is an “information content provider.” See 47 U.S.C.A. § 230 (f)(3)
   (West 2018).
           Here, Google is merely an interactive computer service provider as
   opposed to an information content provider. 2 Further, Diez’s complaint is
   without adequately supported allegations that Google created the disputed
   content. Google is therefore immune from Diez’s claims under federal law,
   and his claim fails.
                                             IV.
           For the foregoing reasons, we AFFIRM.




           2
             An information content provider “means any person or entity that is responsible,
   in whole or in part, for the creation or development of information provided through the
   Internet or any other interactive computer service.” 47 U.S.C.A. § 230 (f)(3) (West 2018).




                                               5